Per Curiam.

Whether the plaintiff has a right to recover, depends on the question whether Clark was a partner of Den net. Clark was a lender of money to assist Dennet, and instead of interest he was to receive half the net profits. This is the meaning of the instrument, though as to creditors dealing with Dennet there would be a partnership. Bailey knew the state of things between Clark and Dennet, and that the transaction was merely a loan ; so he cannot be considered as a creditor of Clark and Dennet.1 There was a debt due from Dennet to Clark, and Bailey paid it, probably from the funds of Bailey and Dennet; and in such case he will have a claim against Dennet’s estate, if it shall appear that a balance is due from Dennet to the firm.

Plaintiff nonsuit.


 See Collyer on Partn. 56, n. (9); 214, and n. (64.)